Case 9:21-cr-80026-AMC Document 123 Entered on FLSD Docket 08/25/2021 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 9:21-cr-80026-AMC

 

UNITED STATES OF AMERICA
vs.
JOSE ESQUER,
Defendant.
/
PLEA AGREEMENT

The United States Attorney’s Office for the Southem District of Florida (“this Office”)
and JOSE ESQUER (hereinafter referred to as the “defendant”) enter into the following
agreement:

i. The defendant agrees to plead guilty to Count One of the Indictment, which
charges him with Conspiracy to Possess with Intent to Distribute, and Distribute, 400 Grams
or more of Fentanyl, in violation of Title 21, United States Code, Sections 846, 841(a), and
841(b)(1)(A). This Office agrees to seek dismissal of the remaining counts of the Indictment
after sentencing.

2s The defendant is aware that the sentence will be imposed by the Court after
considering the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter
“Sentencing Guidelines”). The defendant acknowledges and understands that the Court will
compute an advisory sentence under the Sentencing Guidelines and that the applicable

guidelines will be determined by the Court relying in part on the results of a pre-sentence

 
Case 9:21-cr-80026-AMC Document 123 Entered on FLSD Docket 08/25/2021 Page 2 of 9

investigation by the Court’s probation office, which investigation will commence after the
guilty plea has been entered. The defendant is also aware that, under certain circumstances,
the Court may depart from the advisory sentencing guideline range that it has computed, and
may raise or lower that advisory sentence under the Sentencing Guidelines. The defendant is
further aware and understands that the Court is required to consider the advisory guideline
range determined under the Sentencing Guidelines, but is not bound to impose a sentence
within that advisory range; the Court is permitted to tailor the ultimate sentence in light of
other statutory concerns, and such sentence may be either more severe or less severe than the
Sentencing Guidelines’ advisory range. Knowing these facts, the defendant understands and
acknowledges that the Court has the authority to impose any sentence within and up to the
statutory maximum authorized by law for the offense identified in paragraph | and that the
defendant may not withdraw the plea solely as a result of the sentence imposed.

3. As to Count 1, the Court may impose a term of imprisonment of up to life, and
must impose a term of imprisonment of at least ten (10) years, followed by a term of supervised
release of at least five (5) years and up to life. In in addition to a term of imprisonment and
supervised release, the Court may impose a fine of up to $10,000,000.00.

4, The defendant further understands and acknowledges that, in addition to any
sentence imposed under paragraph 3 of this agreement, a special assessment in the amount of
$100.00 will be imposed on the defendant. The defendant agrees that any special assessment

imposed shall be paid at the time of sentencing. Ifthe defendant is financially unable to pay

 
Case 9:21-cr-80026-AMC Document 123 Entered on FLSD Docket 08/25/2021 Page 3 of 9

the special assessment, the defendant agrees to present evidence to this Office and the Court
at the time of sentencing as to the reasons for the defendant’s failure to pay.

a This Office reserves the right to inform the Court and the probation office of all
facts pertinent to the sentencing process, including all relevant information concerning the
offenses committed, whether charged or not, as well as concerning the defendant and the
defendant’s background. Subject only to the express terms of any agreed-upon sentencing
recommendations contained in this agreement, this Office further reserves the right to make
any recommendation as to the quality and quantity of punishment.

6. The Office agrees that it will recommend at sentencing that the Court reduce by
two levels the sentencing guideline level applicable to the defendant’s offense, pursuant to
Section 3E1.1 of the Sentencing Guidelines, based upon the defendant’s recognition and
affirmative and timely acceptance of personal responsibility. If at the time of sentencing the
defendant's offense level is determined to be 16 or greater, the government will file a motion
requesting an additional one level decrease pursuant to Section 3E1.1(b) of the Sentencing
Guidelines, stating that the defendant has assisted authorities in the investigation or
prosecution of the defendant's own misconduct by timely notifying authorities of the
defendant's intention to enter a plea of guilty, thereby permitting the government to avoid
preparing for trial and permitting the government and the Court to allocate their resources
efficiently. The government agrees that it will recommend a sentence at the low end of the
Guideline range as determined by the Court. However, the Office will not be required to

make these sentencing recommendations if the defendant: (1) fails or refuses to make full,

 
Case 9:21-cr-80026-AMC Document 123 Entered on FLSD Docket 08/25/2021 Page 4 of 9

accurate and complete disclosure to the probation office of the circumstances surrounding the
relevant offense conduct; (2) is found to have misrepresented facts to the Office prior to
entering this Agreement; or (3) commits any misconduct after entering into this Agreement,
including but not limited to committing a state or federal offense, violating any term of release,
or making false statements or misrepresentations to any governmental entity or official.

Ze. Pursuant to Section 5C1.2 of the Sentencing Guidelines, the Court should
impose a sentence within the Sentencing Guidelines range without regard to any statutory
minimum sentence identified in paragraph 3 above, provided that:

(i) the Defendant does not have:

I. more than four Criminal History points, excluding any Criminal
History points resulting from a I-point offense, as calculated under the
Sentencing Guidelines;

2. a prior offense earning three points as calculated under the Sentencing
Guidelines; or

3. a prior violent offense (as defined in 18 U.S.C. § 16) earning two
points as calculated under the Sentencing Guidelines;

(ii) the Defendant did not use violence or credible threats of violence or
possessed a firearm or other dangerous weapon (or induced another participant
to do so) in connection with the offense;

(iit) the offense did not result in death or serious bodily injury to any person;
(iv) the Defendant was not an organizer, leader, manager, or supervisor of others

in the offense, as determined under the Sentencing Guidelines and was not

 
Case 9:21-cr-80026-AMC Document 123 Entered on FLSD Docket 08/25/2021 Page 5 of 9

engaged in a continuing criminal enterprise; and

(v) not later than the time of the initial sentencing hearing, the Defendant has
truthfully provided to this Office all information and evidence that the defendant
has concerning the offense of offenses that were part of the same course of
conduct or of a common scheme or plan.

8. Provided that the Defendant satisfies the criteria in paragraph 7, in exchange for
the Defendant’s express agreement that he will not later seek a further reduced sentence
pursuant to 18 U.S.C. § 3582(c) in the event the Commission amends Section 5C1.2 to conform
to the safety-valve criteria in the current version of 18 U.S.C. § 3553(e) under the First Step
Act of 2018 and makes any such amendment retroactive, this Office will not object to a
downward variance of two levels from the guideline range calculated under the current
Guidelines Manual (to reflect the 2-level reduction currently contemplated in
2D1.1(b)(18)). However, if the Court does not grant the two-level variance requested on the
basis of the proposed amendment, then the Defendant shall be released from the above-
described agreement relating to 18 U.S.C. § 3582(c). This Office remains free to oppose a
variance sought on any other grounds. The Defendant understands and agrees that this
provision is not binding on the Court or the Probation Office, and that the Court remains free
to deny any variance requested by either party or jointly.

9. The defendant is aware that the sentence has not yet been determined by the
Court. The defendant also is aware that any estimate of the probable sentencing range or
sentence that the defendant may receive, whether that estimate comes from the defendant’s

attorney, the government, or the probation office, is a prediction, not a promise, and is not

 
Case 9:21-cr-80026-AMC Document 123 Entered on FLSD Docket 08/25/2021 Page 6 of 9

binding on the government, the probation office or the Court. The defendant understands and

acknowledges,

as previously acknowledged in paragraph 2 above, that the defendant may not

withdraw his plea based upon the Court’s decision not to accept a sentencing recommendation

made by the defendant, the

defendant and the government,

defendant.

Date:

Date:

Date:

10.

8/17/21

Date: -y

This is

government, or a recommendation made jointly by both the

the entire agreement and understanding between this Office and the

 

 

 

 

There are no other agreements, promises, representations, or understandings.

JUAN ANTONIO GONZALEZ
ACTING UNITED STATES ATTORNEY

By: Warten Pypree

MARTON@YIRES
ASSISTANT UNITED STATES ATTORNEY

if fer.

 

ee NATHAN ROBINSON
ATFORNEY, FOR DEFENDANT

re ~
Ly. Ons
ke

 

TODD ALAN ONORE
YY, TORNEY FOR DEFENDANT

flO OZ

ee

“JOSE ESQUER
DEFENDANT

 
Case 9:21-cr-80026-AMC Document 123 Entered on FLSD Docket 08/25/2021 Page 7 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO, 9:21-cr-80026-AMC
UNITED STATES OF AMERICA
VS.
JOSE ESQUER,

Defendant.
/

STIPULATION OF FACTS AND ACKNOWLEDGMENT OF OFFENSE ELEMENTS IN
SUPPORT OF GUILTY PLEA

The United States of America, by and through its undersigned Assistant United States

 

Attorney, and JOSE ESQUER, (hereinafter referred to as the “Defendant” or “ESQUER”), together
with his counsel, admit that the government can prove the allegations contained in Count One of the
Indictment, Conspiracy to Possess with Intent to Distribute, and Distribute, 400 Grams or more of
Fentanyl, in violation of Title 21, United States Code, Sections 846, 841(a), and 841 (b)(1)(A). The
Defendant also stipulates that those allegations and the following recitation of the facts shall constitute
the underlying factual basis. These facts are offered for the limited purpose of the guilty plea and
consequently does not contain all of the facts known to the government in this case:

During the dates alleged in the Indictment, ESQUER was involved in a
conspiracy that involved the distribution of fentanyl in the Southern District of Florida
and elsewhere. ESQUER’s role in the conspiracy, among other things, was to mail
parcels containing drugs to South Florida and other states, and to retrieve cash
proceeds from South Florida and elsewhere.

On multiple date during the timeframe alleged in the Indictment, ESQUER and
co-defendant Diego Navarro were captured on surveillance cameras mailing parcels out
of multiple San Diego County Post Office location to other states, including areas in South
Florida. Some of these parcels were seized by law enforcement and were found to
contain fentanyl.

On one particular occasion, ESQUER traveled with three co-defendants from
California to Palm Beach County to purchase one kilogram of fentanyl and mail it to
another state. On or about March 26, 2020, law enforcement received a travel alert from

 
Case 9:21-cr-80026-AMC Document 123 Entered on FLSD Docket 08/25/2021 Page 8 of 9

American Airlines that ESQUER, Navarro, Manuel Topete and Andrew Ruelas were
traveling to West Palm Beach, Florida from San Diego, California. At approximately
10:15 a.m., agents, assisted by warrant-authorized GPS location data from a telephone
number used by ESQUER, located the four subjects sitting on a bench at the Walmart
located at 4375 Belvedere Road, West Palm Beach, Florida. Surveillance agents visually
confirmed the identities of two of the Subjects as ESQUER and Navarro as they were
previously known to law enforcement in the course of this investigation. All four of the
subjects were observed going into Walmart and going to the general area of the store
containing packaging material. Security camera footage showed ESQUER and Navarro
purchasing packaging material. At approximately, 10:37 a.m., the four subjects were
observed walking over to Nana’s Diner located at 1230 N. Military Trail, West Palm
Beach, Florida. All four individuals were observed individually handling and counting
cash. Photographs were taken by surveillance agents.

At approximately, 11:18 a.m., the four individuals were observed going back to
the northwest corner of the Walmart parking lot. At approximately, 12:12 p.m., a silver
Nissan Pathfinder arrived at the location and surveillance agents observed co-defendant
Emelio Santiago, an individual previously known to law enforcement, exiting the driver
side of the vehicle and meeting with the four subjects at the rear of the vehicle. Santiago
was observed opening the rear hatch of the vehicle, reaching inside, taking a tan color
book bag from the spare tire compartment area of the vehicle, and handing it to ESQUER.
ESQUER was observed inspecting the inside of the book bag before taking possession of
it. At that point, Santiago left the area. Subsequently, all four remaining subjects walked
to the north end of the parking lot toward a trees bordering the northwest edge of the lot.

Navarro was observed putting on blue latex gloves and transferring the contents
of the tan book bag into a manila envelope as ESQUER looked on. Ruelas and Topete
were observed keeping watch, while Navarro and ESQUER manipulated the packaging
material and the contents of the book bag. Shortly thereafter, the group departed the
parking lot northbound along Military Trail while Navarro discarded items, including blue
latex gloves as he walked.

The subjects then again stopped in front of Nana’s Diner for several minutes. At
approximately, 12:37 p.m., the four subjects were observed getting into a black Land
Rover which agents believe to have been a ride share service. At approximately, 12:48
p.m., the four subjects were observed arriving at the Downtown West Palm Beach Post
Office located at 640 Clematis Street, West Palm Beach, Florida 33401. At that time,
ESQUER was observed entering the counter area of the Post Office and completing parcel
mailing labels. At approximately 12:54, he departed the counter area and was observed
meeting the other individuals outside the Post Office. At approximately, 12:58 p.m.,
Navarro was observed entering the counter area of the Post Office with two parcels.
Navarro mailed the two packages which were retrieved by US Postal Inspectors.

A federal search warrant was obtained and executed the same day as to the two
mail parcels. The two packages contained a total of approximately one kilogram of a
substance that field-tested positive for fentanyl. Lab reports confirmed the substance to

 
Case 9:21-cr-80026-AMC Document 123 Entered on FLSD Docket 08/25/2021 Page 9 of 9

be fentanyl.

Tam aware of and understand the nature of the charges to which I am pleading guilty, because
[ have discussed the charges and what the prosecutor must prove to convict me with my attorney. I
understand that the United States must prove the following facts (or “elements”) of the offenses
beyond a reasonable doubt:

Count 1: Title 21, United States Code, Section 846:

(1) two or more people in some way agreed to try to accomplish a shared and unlawful plan;

(2) the Defendant, knew the unlawful purpose of the plan and willfully joined in it; and

(3) the object of the unlawful plan was to possess with the intent to distribute or distribute 400
Grams or more of Fentanyl.

JUAN ANTONIO GONZALEZ
ACTING UNITED STATES ATTORNEY

Date: 8/17/21 By: _Wlarten Gyre
MARTON @¥1RES
ASSISTANT UNITED STATES ATTORNEY

¢ JEFFREY NATHAN ROBINSON
ATTORNEY FOR DEFENDANT

7 fg
ht A

TODD ALAN ONORE
ATTORNEY FOR DEFENDANT

ry _~— POLE ey

Date: e IG - \ Ve es if “ = — Cs
” JOSE ESQUER
DEFENDANT

 

 

Date:

 

Date:

 

 
